-----DETAILED ACTION
	This Office action is in response to the communication filed on 6/26/2020. Claims 1-25 remain pending and claim 26 has been added in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments filed 23 December 2020 have been fully considered, but are moot in view of a new rejection. With respect to claim 11, the current art of record continues to read upon the amended claims, as Lawrenz at [0033] describes orientation sensors to determine the orientation relative to “such points as the source of gravity”, therefore such points are fixed in order to determine the orientation of the device and knowing it is relative to gravity as the orientation changes. Thus claim 11 is not patentably distinct over the cited prior art. 

. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15-20, 23-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 15 (and 16-20, 23-24 based on dependency), the recitation “display a rotated and translated virtual environment with at least a portion of the captured surrounding environment with the display…” does not appear to be supported by the specification, such that the captured ‘surrounding environment’ is actually displayed, rather it seems to be only used in the orientation of the display.  For purposed of examination, the captured image is used ‘relative’ to the display of the rotated virtual environment. Clarification is required. 
 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8-10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Karunamuni (US 2016.0071241).

Regarding claim 1, Lawrenz teaches a method of presenting visual information to a user (Figs. 1 and 2A-2B), the method comprising: 
detecting a first position of a display relative to a surrounding environment ([0027], i.e., “. The orientation sensor is attached to the USB port both in that (1) it is physically attached to the display device such that the orientation sensor rotates and/or moves to a new location relative the display device's base and its surroundings when the display device is rotated…”); 
detecting in real time rotation of the display about a fixed base from the first position toward a second position, the detected rotation relative to the surrounding environment ([0031], i.e., “During or immediately after the described rotation, the orientation sensor detects a change in its own rotation orientation and/or location, and signals its device driver to this effect”); and 
during the detected rotation, updating an orientation of visual information displayed on the display in real time based upon the rotation of the display relative to the surrounding environment (Fig. 1 and Figs. 2A and 2B; [0031], i.e., “In response, the orientation sensor's device driver instructs one or more components of the computer system responsible for generating the video signal--such as the video driver or video card--to rotate the video signal being generated by the computer system to conform it to the new rotational orientation of the display device.”; image sensing orientation sensor compared real, current image with previous virtual, reference frame of previous orientation).
Lawrenz is not explicit as to, but Karunamuni disclose:
during the detected rotation, repeatedly updating an orientation of dynamic visual information displayed on the display, wherein the dynamic visual information includes a plurality of virtual elements of a user interface, the updating occurring in real time based upon the rotation of the display relative to the surrounding environment, wherein upon completion of rotation the displayed objects have not changed from an original location such that the display appears to a user as a window into a virtual or remote environment (see Fig. 7a,b; [0233-0235]; where detected rotation repeatedly updates 
Therefore, before the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Karunamuni to that of Lawrenz to predictably allow the user to have orientation of icons displayed maintained relative to user as the device rotates ([0232]).
Regarding claim 3, Lawrenz of the combination of references further teaches the method of claim 1, detecting a position of the display including identifying one or more objects in the surrounding environment with at least one camera ([0021]: “an image sensing element that senses the orientation of an image or pattern relative to which the display device rotates…”; orientation determined based on the change of an imaged environment and its objects). 

	Regarding claim 4, Lawrenz of the combination of references further teaches the method of claim 1, detecting a position of the display including measuring a direction of gravity with an accelerometer ([0033]: “In various embodiments, the orientation sensor uses a variety of techniques to detect a change in its own rotation orientation and/or location: an orientation sensing element that determines orientation of the orientation sensor relative to such directions as the direction in which gravity acts;… linear acceleration sensing element that senses linear acceleration of the orientation sensor…”; orientation sensor was able to have been equipped with sensing elements that support multiple techniques as explained in [0033]-[0034]).

	Regarding claim 5, Lawrenz of the combination of references further teaches the method of claim 1, detecting movement of the display including detecting rotation of the display with a gyroscope (a rotational motion sensing element that senses rotational motion of the orientation sensor was an orientation sensing technique by the orientation sensor on the housing of the display as in Fig. 3, element 320 and explained in [0033])

	Regarding claim 6, Lawrenz of the combination of references further teaches the method of claim 1, detecting movement of the display including detecting rotation of the display by measuring changes in a direction of gravity with an accelerometer ([0033]: “In various embodiments, the orientation sensor uses a variety of techniques to detect a change in its own rotation orientation and/or location: an orientation sensing element that determines orientation of the orientation sensor relative to such directions as the direction in which gravity acts…”)

Regarding claim 8, the rejection of claim 1 is incorporated herein. Lawrenz is not explicit as to, but Karunamuni disclose:
updating the presentation of visual information on the display including rotating and translating the visual information an equal and opposite amount to detected movement of the display relative to the surrounding environment (see Fig. 7a,b; [0233-0235]). 
Regarding claim 9, the rejection of claim 1 is incorporated herein. Lawrenz is not explicit as to, but Karunamuni disclose:
repeatedly updating the display of visual information further including repeatedly changing a height of two or more windows of the visual information and a width of the two or more windows of the visual information (see Fig. 7a,b; [0233-0235] where height and width of windows of virtual information change to mimic unchanged orientation and placement of icons as the display rotates).
Regarding claim 10, the rejection of claim 1 is incorporated herein. Lawrenz is not explicit as to, but Karunamuni disclose:

Regarding claim 25, the rejection of claim 1 is incorporated herein. Karunamuni further disclose:
the dynamic visual information is changing (see Karunamuni Fig. 7a,b). 

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity
Regarding claim 11, Lawrenz teaches a system for presenting visual information to a user (Figs. 1-5, display device 100, 300, and 500), the system comprising: 
a display (Fig. 3, display device 300); 
a fixed base (Fig. 3, base 310); 
a connection mechanism that allows rotation of the display relative to the fixed base (Fig. 3, joint 311); 
at least one orienting device configured to detect an orientation of the display (Fig. 3, orientation sensor 320); and 
a computing device in communication with the display and the at least one orienting device (Fig. 5, “computer system with which the display is being used” as explained in [0029]), the computing device including a microprocessor (Fig. 5, processor 510) and a hardware storage device (Fig. 5, memory 580) having instructions stored thereon (Fig. 5, video driver 581) that when executed by the microprocessor cause the computing device to ([0029]: “[0029] In some embodiments, the act of connecting the orientation sensor to the USB port causes a device driver for the orientation sensor to be installed on the computer system with which the display is being used”):
receive at least one of a translation or rotation information from the at least one orienting device regarding position of the display ([0027], i.e., “. The orientation sensor is attached to the USB port both in that (1) it is physically attached to the display device such that the orientation sensor rotates and/or moves to a new location relative the display device's base and its surroundings when the display device is rotated…”)
calculate at least one of a reference frame translation or rotation of a remote virtual environment, wherein the reference frame is fixed relative to gravity (Figs. 1 and 2A and 2B; [0031], i.e., “During or immediately after the described rotation, the orientation sensor detects a change in its own rotation orientation and/or location, and signals its device driver to this effect; at [0033] describes orientation sensors to determine the orientation relative to “such points as the source of gravity”, therefore such points are fixed in order to determine the orientation of the device and knowing it is relative to gravity as the orientation changes); 
rotate and translate a reference frame of the virtual environment according to the calculated at least one of the reference frame translation or rotation; and display at least one of a rotated or translated remote virtual environment with the display (Fig. 1 and Figs. 2A and 2B; [0031], i.e., “In response, the orientation sensor's device driver instructs one or more components of the computer system responsible for generating the video signal--such as the video driver or video card--to rotate the video signal being generated by the computer system to conform it to the new rotational orientation of the display device.”; image sensing orientation sensor compared real, current image with previous virtual, reference frame of previous orientation in terms of rotation in plane).
Lawrenz does not teach the translation or rotation information corresponding to a position of the display between a landscape and a portrait configuration in a same plane and display the rotated  wherein upon completion of rotation the displayed objects have not changed from an original location such that the display appears to a user as a window into a virtual or remote environment.
In the analogous art of display devices, Levity teaches the display device such as an iPad an application where a user simply takes a photo of the table, then lays the iPad flat on the table or lifts one corner. As the user rotates the iPad around its center, or a corner, a perfectly stationary image of the table underneath remains clearly visible. By all appearances, the screen has disappeared and the user is looking through the iPad as it moves. Together with the motion-detecting accelerometers built into all of Apple’s iOS mobile devices, and the iPad 2’s high performance graphics, Invisibility draws over a hundred “stationary” images each second as the iPad moves, giving the table top image – or any other image the user chooses – a fixed reality whose location and orientation are seemingly independent of the iPad. The iPad becomes a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure). It would have been obvious before the effective filing date of the invention to have used the orientation sensors outputting to video drivers in order to execute an application as taught by Levity. One of ordinary skill in the art would have been motivated to have used the enables startling illusions like Invisibility that turn an iPad 2 into a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure).

Regarding claim 12, Lawrenz of the combination of references further teaches the system of claim 11, the computing device being positioned in a housing with the display (Fig. 3, orientation sensor 320 in housing of display 300)

claim 13, Lawrenz does not teach the system of claim 11, the instructions further including moving at least one virtual element within a window of the remote virtual environment displayed on the rotated remote virtual environment.
 In the analogous art of display devices, Levity teaches the display device such as an iPad an application where a user simply takes a photo of the table, then lays the iPad flat on the table or lifts one corner. As the user rotates the iPad around its center, or a corner, a perfectly stationary image of the table underneath remains clearly visible. By all appearances, the screen has disappeared and the user is looking through the iPad as it moves. Together with the motion-detecting accelerometers built into all of Apple’s iOS mobile devices, and the iPad 2’s high performance graphics, Invisibility draws over a hundred “stationary” images each second as the iPad moves, giving the table top image – or any other image the user chooses – a fixed reality whose location and orientation are seemingly independent of the iPad. The iPad becomes a moving window into a virtual world. As the iPad was rotated, the tabletop surface shrunk as the Levity Novelty pamphlet on the tabletop grew (Levity pages 1 and 2 and accompanying figure). It would have been obvious before the effective filing date of the invention to have used the orientation sensors outputting to video drivers in order to execute an application as taught by Levity. One of ordinary skill in the art would have been motivated to have used the enables startling illusions like Invisibility that turn an iPad 2 into a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure). 

Regarding claim 14, Lawrenz of the combination of references further teaches the system of claim 11, the remote virtual environment being a remote environment imaged through a camera of a remote computing device ([0033]: “an image sensing element that senses the orientation of an image or pattern relative to which the display device rotates…”; orientation determined based on the change of an imaged environment and its objects).

Claims 26 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz and Karunamuni in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity, and in even further view of Li (US 2016.0093015)
Regarding claim 26, the rejection of claim 1 is incorporated herein. Lawrenz, Karunamuni, and Levity are not explicit as to, but Li disclose:
remote virtual environment is a video conference imaged by a camera of a remote computing device (see Fig 1-4; [0032-0040, 0059-0064]; remote virtual environment captured by camera of a remote device (e.g., smart camera); ‘video conference’ is display of remote location of a display device). 
Therefore, prior to the effective filing date of applicant’s invention, it would have been obvious to one of ordinary skill in the art to combine the known techniques of Li to that of Lawrenz, Karunamuni and Levity, to predictably provide real time capture and display of a remote camera and viewing o an external video by changing the orientation of the device while the display orientation does not change, providing a good user viewing experience ([0078, 0082]). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz and Karunamuni and in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity, and further in view of U.S. Patent Publication 2019/0064993 A1 by Hardie-Bick.

	Regarding claim 2, Lawrenz and Karunamuni in view of Levity does not teach the method of claim 1, where real time is at least 10 Hz. In the analogous art of position, orientation, and velocity detecting sensors, Hardie-Bick teaches that a change in orientation as detected by rotation-detector including a three-axis gyroscope and a three-axis accelerometer which are each configured to have  new x-, y- and z-axis signal data at a rate of more than 100 samples per minute. These signals were supplied to a CPU, which regularly updated an orientation quaternion at the same rate (Hardie-Bick [0037]). 
It would have been obvious been obvious before the effective filing date of the invention to have used an orientation sensor that provided orientation data at a rate of more than 100 samples per second as taught by Hardie-Bick. One of ordinary skill in the art would have been motivated regularly update the orientation being tracked for navigating a virtual environment by detections by an accelerometer (Hardie-Bick [0037] and Abstract). 

 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz and Karunamuni in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity, and further in view of U.S. Patent Publication 2013/0286049 A1 by Yang et al. (“Yang”)
Regarding claim 7, Lawrenz and Karunamuni in view of Levity does not teach the method of claim 1, detecting movement of the display including recognizing at least one user with a camera. However, in the analogous art of display devices, Yang teaches determining an orientation of a head of a user relative to a display, and adjusting an orientation of an image displayed on the display in response to the determined orientation (Yang Abstract [0011]-[0013]). It would have been obvious to have used this orientation detection method in substitution of the various orientation detection methods taught by Lawrenz in view of Levity. One of ordinary skill in the art would have been motivated adjusted the orientation of an image displayed on the display in response to the determined orientation of a user and their viewing angle (Yang [0011]-[0013]). 

Claims 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity, and further in view of U.S. Patent 2018/0124363 A1 by Flessas and in even further view of Yang (US 2013.0286049). 
Regarding claim 15, Lawrenz teaches a system for presenting visual information to a user (Figs. 1-5, display device 100, 300, and 500), the system comprising: 
a display (Fig. 3, display device 300); 
a fixed base (Fig. 3, base 310); 
a connection mechanism that allows rotation of the display relative to the fixed base (Fig. 3, joint 311); 
at least one orienting device configured to detect an orientation of the display (Fig. 3, orientation sensor 320); and 
a computing device in communication with the display and the at least one orienting device (Fig. 5, “computer system with which the display is being used” as explained in [0029]), the computing device including a microprocessor (Fig. 5, processor 510) and a hardware storage device (Fig. 5, memory 580) having instructions stored thereon (Fig. 5, video driver 581) that when executed by the microprocessor cause the computing device to ([0029]: “[0029] In some embodiments, the act of connecting the orientation sensor to the USB port causes a device driver for the orientation sensor to be installed on the computer system with which the display is being used”):
receive rotation information from the at least one orienting device regarding position of the display ([0027], i.e., “. The orientation sensor is attached to the USB port both in that (1) it is physically attached to the display device such that the orientation sensor rotates and/or moves to a new location relative the display device's base and its surroundings when the display device is rotated…”; the orientation sensor is designed to detect rotation and/or determine when its body is in any position);
(transition of Fig. 1 to Fig. 2A); rotate and translate a reference frame of the virtual environment according to the calculated reference frame rotation; and display a rotated virtual environment with the display (Fig. 2B; [0031], i.e., “During or immediately after the described rotation, the orientation sensor detects a change in its own rotation orientation and/or location, and signals its device driver to this effect. In response, the orientation sensor's device driver instructs one or more components of the computer system responsible for generating the video signal--such as the video driver or video card--to rotate the video signal being generated by the computer system to conform it to the new rotational orientation of the display device.”).
Lawrenz does not teach the translation or rotation information corresponding to a position of the display between a landscape and a portrait configuration in a same plane and display the rotated virtual environment with the display while the display is between the landscape and the portrait configuration in the same plane, wherein upon completion of rotation the displayed objects have not changed from an original location such that the display appears to a user as a window into a virtual or remote environment.
In the analogous art of display devices, Levity teaches the display device such as an iPad an application where a user simply takes a photo of the table, then lays the iPad flat on the table or lifts one corner. As the user rotates the iPad around its center, or a corner, a perfectly stationary image of the table underneath remains clearly visible. By all appearances, the screen has disappeared and the user is looking through the iPad as it moves. Together with the motion-detecting accelerometers built into all of Apple’s iOS mobile devices, and the iPad 2’s high performance graphics, Invisibility draws over a hundred “stationary” images each second as the iPad moves, giving the table top image – or any other image the user chooses – a fixed reality whose location and orientation are seemingly independent of the iPad. The iPad becomes a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure). It would have been obvious before the effective filing date of the invention to have used the orientation sensors outputting to video drivers in order to execute an application as taught by Levity. One of ordinary skill in the art would have been motivated to have used the enables startling illusions like Invisibility that turn an iPad 2 into a moving window into a virtual world (Levity pages 1 and 2 and accompanying figure).
However, Lawrenz in view of Levity did not teach the connection mechanism coupled translation of display relative to the base; receive translation information; calculate translation; translate a reference frame of the virtual environment; and display a translated virtual environment with the display. 
However, in the analogous art of display devices with adjustable supports, teaches a video display that was able to have moved in at least two dimensional space, including moving upward without manual input (i.e., a translational movement) (Flessas Figs. 11a-11b; [0008]-[0012] and [0097]-[0098]).  Moving in the upward motion showed an area of space above what was previously displayed, such as a school of fish underwater in Fig. 11a and the school of fish breaching the water line in Fig. 11b (Flessas Figs. 11a-11b; [0097]-[0098]). It would have been obvious before the effective filing date of the invention to have allowed the display to move upward and downward in addition to rotationally in two dimensional space as taught by Flessas. One of ordinary skill in the art would have been motivated to have a moveable support positioned between the base and an electronic display where the support was moveable and rotatable in multiple axes.  (Flessas Fig. 11a-11b; [0039]).
Lawrenz, Levity and Flessas are not explicit as to, but Yang disclose: 
a camera connected to and facing the same direction as the display and configured to capture a surrounding environment; and display a rotated and translated virtual environment with at least a portion of the captured surrounding environment  (see Fig. 1-2; [0017]; camera facing same direction of display to capture user’s face)


Regarding claim 16, Lawrenz of the combination of references teaches the system of claim 15, the at least one orienting device including a first orienting device configured to measure rotation of the display and a second orienting device configured to measure translation of the display ([0033]: “In various embodiments, the orientation sensor uses a variety of techniques to detect a change in its own rotation orientation and/or location: an orientation sensing element that determines orientation of the orientation sensor relative to such directions as the direction in which gravity acts;… linear acceleration sensing element that senses linear acceleration of the orientation sensor…”; orientation sensor was able to have been equipped with sensing elements that support multiple techniques as explained in [0033]-[0034]).

Regarding claim 17, Lawrenz of the combination of references teaches the system of claim 15, the reference frame having an origin that coincides with a pivot point of the display in a landscape mode (Fig. 1-3; [0024]: “The display device 300 shown is one designed to pivot relative to its base 310 using a joint 311 to facilitate switching between landscape and portrait orientations”). 

Regarding claim 20, Lawrenz of the combination of references teaches system of claim 15, the instructions further including moving at least one component of a user interface relative to the reference frame of the virtual environment upon rotation of the reference frame (see Fig. 1 and Fig. 2b). 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity and U.S. Patent 2018/0124363 A1 by Flessas and Yang, and further in view of U.S. Patent Publication 2019/0064993 A1 by Hardie-Bick and U.S. Patent Publication 2002/0089522 A1 by Wu. 
	Regarding claim 18, Lawrenz in view of Levity and Flessas does not teach system of claim 15, the instructions including receiving rotation and translation information at a detection rate that is at least a refresh rate of the display.
In the analogous art of position, orientation, and velocity detecting sensors like gyroscopes and accelerometers, Hardie-Bick teaches that a change in orientation as detected by rotation-detector including a three-axis gyroscope and a three-axis accelerometer which are each configured to have generated new x-, y- and z-axis signal data at a rate of more than 100 samples or cycles per minute or 100 Hz. These signals were supplied to a CPU, which regularly updated an orientation quaternion at the same rate (Hardie-Bick [0037]). 
It would have been obvious been obvious before the effective filing date of the invention to have used an accelerometer that provided orientation data at a rate of more than 100 samples per second as taught by Hardie-Bick. One of ordinary skill in the art would have been motivated regularly update the orientation being tracked for navigating a virtual environment by detections by an accelerometer (Hardie-Bick [0037] and Abstract). 
Lawrenz in view of Levity, Flessas, Yang, and Hardie-Bick does not teach 100 Hz would have been at least the refresh rate of the display. 
In the analogous art of display, Wu teaches the rate that the display monitor refreshes different frames on the screen is called a refresh rate, i.e., the frequency of the vertical synchronous signal Vs. The refresh rate for generally computer display systems is 60 Hz or above; i.e., the display monitor (Wu [0007]). It would have been obvious been obvious before the effective filing date of the invention to have used a refresh rate of at least 60 Hz. 100 Hz as taught by Lawrenz as modified by Hardie-Bick would have been at least and greater than 60 Hz. One of ordinary skill in the art would have been motivated to have had used a general refresh rate for computer display systems and apply a known rate for display to a known display device to yield a predictable result (Wu [0007]).

	Regarding claim 19, Lawrenz in view of Levity and Flessas and Yang does not teach the system of claim 18, the detection rate being at least 60 Hz.
In the analogous art of position, orientation, and velocity detecting sensors, Hardie-Bick teaches that a change in orientation as detected by rotation-detector including a three-axis gyroscope and a three-axis accelerometer which are each configured to have generated new x-, y- and z-axis signal data at a rate of more than 100 samples or cycles per minute or 100 Hz. These signals were supplied to a CPU, which regularly updated an orientation quaternion at the same rate (Hardie-Bick [0037]). 
It would have been obvious been obvious before the effective filing date of the invention to have used an orientation sensor that provided orientation data at a rate of more than 100 samples per second as taught by Hardie-Bick. One of ordinary skill in the art would have been motivated regularly update the orientation being tracked for navigating a virtual environment by detections by an accelerometer (Hardie-Bick [0037] and Abstract). 

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity, and further in view of U.S. Patent 5,842,672 A by Sweere et al. (“Sweere.”)

Regarding claim 21, Lawrenz in view Levity does not teach wherein the system of claim 11, wherein the fixed base is moveable relative to the ground.
However, in the analogous art of adjustable supports for a flat panel displays, Sweere teaches a multi-jointed and pivoted  support system for support of a flat panel video display. The support system was a rolling cart assembly where the mounting pole to which a flat panel display was attached. This provided a work station which was mobile and easily adjustable for standing and sitting work applications (Sweere Fig. 24; Abstract and Col. 15, lines 3-24). It would have been obvious before the effective filing date of the invention to have placed the display device of Lawrenz as modified by Levity on a rolling cart assembly as taught by Sweere. One of ordinary skill in the art would have been motivated to have provided the user with a mobile, easily adjustable work station with flat panel display (Sweere Fig. 24; Col. 15, lines 3-24). 
Regarding claim 22, Lawrenz in view and Levity does not teach the system of claim 11, wherein the fixed base is a rolling cart. 
However, in the analogous art of flat panel displays, Sweere teaches a multi-jointed and pivoted support system for support of a flat panel video display. The support system was a rolling cart assembly where the mounting pole to which a flat panel display was attached. This provided a work station which was mobile and easily adjustable for standing and sitting work applications (Sweere Fig. 24; Abstract and Col. 15, lines 3-24). It would have been obvious before the effective filing date of the invention to have placed the display device of Lawrenz as modified by Levity on a rolling cart assembly as taught by Sweere. One of ordinary skill in the art would have been motivated to have provided the user with a mobile, easily adjustable work station with flat panel display (Sweere Fig. 24; Col. 15, lines 3-24). 

Claims 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2009/0237420 A1 by Lawrenz in view of Non Patent Literature Invisibility Achieved Through iPad 2TM App by Levity and U.S. Patent 2018/0124363 A1 by Flessas and Yang, and further in view of U.S. Patent 5,842,672 A by Sweere et al. (“Sweere.”)
Regarding claim 23, Lawrenz in view of Levity and Flessas and Yang does not teach wherein the system of claim 15, wherein the fixed base is moveable relative to the ground.
However, in the analogous art of adjustable supports for a flat panel displays, Sweere teaches a multi-jointed and pivoted  support system for support of a flat panel video display. The support system was a rolling cart assembly where the mounting pole to which a flat panel display was attached. This provided a work station which was mobile and easily adjustable for standing and sitting work applications (Sweere Fig. 24; Abstract and Col. 15, lines 3-24). It would have been obvious before the effective filing date of the invention to have placed the display device of Lawrenz as modified by Levity and Flessas and Yang on a rolling cart assembly as taught by Sweere. One of ordinary skill in the art would have been motivated to have provided the user with a mobile, easily adjustable work station with flat panel display (Sweere Fig. 24; Col. 15, lines 3-24). 
Regarding claim 24, Lawrenz in view of Levity and Flessas does not teach the system of claim 23, wherein the fixed base is a rolling cart. 
However, in the analogous art of flat panel displays, Sweere teaches a multi-jointed and pivoted support system for support of a flat panel video display. The support system was a rolling cart assembly where the mounting pole to which a flat panel display was attached. This provided a work station which was mobile and easily adjustable for standing and sitting work applications (Sweere Fig. 24; Abstract and Col. 15, lines 3-24). It would have been obvious before the effective filing date of the invention to have placed the display device of Lawrenz as modified by Levity and Flessas and Yang on a rolling cart assembly as taught by Sweere. One of ordinary skill in the art would have been motivated to have (Sweere Fig. 24; Col. 15, lines 3-24). 
	
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHEEN I JAVED whose telephone number is (571)272-0825.  The examiner can normally be reached on Mon-Fri 9:00 am-5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/kenneth bukowski/Primary Examiner, Art Unit 2621